DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered as follows:
Applicant argues that the 35 USC 103 rejection to the independent claims should not be maintained in view of " However, rather than a walking supporting part for calculating an exercise load based on a handle load so that a moving device can control a rotating body to move the walking training robot based on the calculated exercise load calculated, the Yu '668 reference teaches sensing a user's speed and then changing the device speed to move at the user's speed (see, e.g., paragraph [0045]). In other words, the Yu '668 reference merely senses a speed of the user and then drives a rehabilitation device to move at that same speed.” This argument is persuasive. However, a new ground of rejection is below.
Applicant argues “In rejecting dependent claims 5, 11, and 15 the Rabinowitz reference does not teach calculating an exercise load and controlling a rotating body to move a robot according to the calculated exercise load. Instead, the Rabinowitz reference merely teaches sensing handle load or other parameters to generate feedback which can be viewed by a therapist or the user. Thus, the Rabinowitz reference certainly provides no suggestion for a walking supporting part to calculate an exercise load based on (i) a detected handle load, and (ii) a generated training scenario in which a gait of a user during walking is changed” This argument is persuasive. However, a new ground of rejection is below.
Applicant argues “amended independent claim 1 now requires that the moving device includes a brake configured to control rotation amounts of the rotating body based on the exercise load in which the calculated exercise load includes a force required for pushing the walking training robot in a movement direction of the user. The Rabinowitz reference does not even suggest this feature.” This argument is persuasive. However, a new ground of rejection is below.
Applicant argues “the Rabinowitz reference teaches that the hand brakes 244, 246 are manually controlled by the user, and the Rabinowitz reference does not suggest any type of automated control, such as control based on a calculated exercise load. Thus, the Rabinowitz reference clearly does not teach or suggest a moving device including a rotating body and a brake configured to control rotation amounts of the rotating body based on the exercise load calculated by the walking supporting part such that the walking training robot exercises the user, as in item (3) above.” This argument is persuasive. However, a new ground of rejection is below.
Applicant argues “dependent claim 2, which recites that the walking supporting part is configured to calculate the exercise load as the movement direction and the movement speed, the movement speed being less than a walking speed of the user (see paragraph [0073] of the specification). In other words, rather than merely measuring an actual walking speed, the walking supporting part 15 is configured to calculate an exercise load which includes a movement speed slower than a walking speed of the user.” This argument is persuasive. However, a new ground of rejection is below.
Applicant argues “dependent claim 22 the Yu reference teaches that that the speed sensor 2 adjusts the walking speed of the guide robot to be approximately the same as the user's walking speed if the user's walking speed is faster or slower than the walking speed of the guide robot. However, the Yu reference does not teach that the speed sensor 2 adjusts the walking speed of the guide robot to be less than the walking speed of the user.” This argument is persuasive. However, a new ground of rejection is below.
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1, Line 10 reads “in a movement direction”. Suggest changing to “toward a movement direction”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the posture estimator" in line 2.  The posture estimator is not previously introduced in the claims. There is insufficient antecedent basis for this limitation in the claim. Claims 6-9 depending from claim 5 are therefore rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz (US 10733866 B2) in view of Hagita (JP 2007139710 A) in further view of Ebihara (JP 2009119014 A)
Regarding claim 1, Rabinowitz teaches A walking training robot for improving a physical ability of a user, comprising: (Col 9 Lines 43-45 device and method for providing real time instructions to a user of a walker.)
a main body; (Fig. 2a and 2b elements 220 and 250 walker)
a handle disposed on the main body to be griped by the user; (Fig. 3 element 320 and 330 grips)
a detector configured to detect a handle load applied to the handle; (Fig. 3 elements 322, 324, 326, 328 pressure sensors Col 25 Lines 4-16 pressure sensors 204 and 206 measure the amount of force applied to right hand grip 210 and left hand grip 212, respectively, and transmit that data (108) to computerized processor 208 Computerized processor 208 analyzes the data received from pressure sensors 204 and pressure sensor 206 (110) and transmits feedback (112) to the user of the walker (the “patient”) or to a third party monitor of the user.)
a training scenario generator configured to generate a training scenario in which a gait of the user during walking is changed; (Col 19 Lines 35-40 The data analysis (110) potentially provides the advantage of informing both the patient and/or her monitor of the extent to which she is balanced and/or the degree to which she needs to adjust her stance, gait and/or use of the walker in order to stabilize herself and/or increase her walking efficiency)
and on (ii) the training scenario generated by the training scenario generator; (Col 19 Lines 35-40 The data analysis (110) potentially provides the advantage of informing both the patient and/or her monitor of the extent to which she is balanced and/or the degree to which she needs to adjust her stance, gait and/or use of the walker in order to stabilize herself and/or increase her walking efficiency)
and; an instruction panel configured to present an instruction to the user based on the training scenario.  (Col 26 Lines 34-36 the computerized processor transmits feedback to the patient via display screen 344 and/or to a third party monitoring the patient's walking. Col 26 Lines 60-61 detailed feedback, including a learning system and instruction in real time, are provided)
Rabinowitz does not expressly disclose, but Hagita discloses a walking supporting part configured to calculate an exercise load to be applied to the user by the walking training robot during a walking exercise of the user ([0015] Therefore, by acquiring the tactile information from the tactile sensor, the position and posture of the user at that time can be estimated. The first speed adjusting means adjusts the moving speed in accordance with changes in the user's position and posture. For example, if the user drastically changes his/her position and posture, the walking pace of the user and the moving speed of the walking assist robot may not match, so the moving speed is adjusted to suit the user), the exercise load including a force required for pushing the walking training robot in a movement direction of the user ([0024] since the grip portion is provided and the robot is self-propelled, it can move with a pedestrian, for example, by pulling its hand, and can assist the walking of the pedestrian.), a calculation of the exercise load being based at least in part on (i) the handle load detected by the detector ([0013] The position detection means includes, for example, a distributed tactile sensor provided on the body surface including the grip portion [0015] Therefore, by acquiring the tactile information from the tactile sensor, the position and posture of the user at that time can be estimated. The first speed adjusting means adjusts the moving speed in accordance with changes in the user's position and posture) 
a moving device including a rotating body ([0029] The walking assistance robot 10 includes wheels 12 provided on a main frame), configured to control rotation amounts of the rotating body based on the exercise load calculated by the walking supporting part ([0009] the walking assistance robot has a self-propelled movement mechanism such as wheels, a motor, and a motor driver, and its movement is controlled by the control means. [0024] since the grip portion is provided and the robot is self-propelled, it can move with a pedestrian, for example, by pulling its hand, and can assist the walking of the pedestrian.) such that the walking training robot exercises the user; ([0019] Therefore, when the user is walking, it is possible to move with the user, thereby promoting health.)
In this way, the system of Hagita includes a walking assistance robot that moves together with a walking person. Like Rabinowitz, Hagita is concerned with walking assistance.
Therefore, from these teachings of Rabinowitz and Hagita, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hagita to the system of Rabinowitz since doing so would enhance the system by promoting health.
Rabinowitz does not expressly disclose, but Ebihara discloses and a brak([0085] the controller 12d brakes all wheels 20FL, 20FR, 20RL, and 20RR to fix the position of the walking assistance device 10) 
In this way, the system of Ebihara includes a handcart type walking assisting device suitably assisting the walking of a walker in various conditions. Like Rabinowitz, Ebihara is concerned with walking assistance.
Therefore, from these teachings of Rabinowitz and Ebihara, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ebihara to the system of Rabinowitz since doing so would enhance the system by preventing the pedestrian from falling backward.
Regarding claim 5, Rabinowitz teaches wherein: 
the posture estimator includes a gymnastic posture estimator configured to estimate a gymnastic posture that is the foot-lifting posture when the user is performing a foot-lifting gymnastic exercise in a standing state, based on the handle load detected by the detector, (Col 19 Lines 41-45 the feedback provided at 112 may include a feedback signal indicating a percentage which indicates a corresponding degree of conformity with the expected use of the walker according to at least one measured parameter, such as weight load borne by the handle grips. Fig. 5 Phase IIa: Standing on Stronger Leg. Col 28 Lines 36-41 Significant load on the patient's stronger side 502 and excessive load on the hands 504 may both be initially addressed by directing the patient to practice bringing her weaker leg forward while maintaining the symmetry attained in the previous stage while integrating patient feedback 506.  Fig. 6 Phase IIb: Standing on Weaker Leg.  Col 28 Lines 65-67 and Col 29 Lines 1-3 Insufficient load on the weaker side 604 and overloading the hands 606 may both be initially addressed by the gradual practice of moving the load to the weaker side before lifting the stronger leg; setting an appropriate threshold and staying below the threshold while lifting the stronger leg (e.g., using the device of FIG. 3) 608.)
the training scenario generator includes a walking training scenario generator configured to correct the walking training scenario based on the gymnastic posture (Fig. 7 Walking. Col 29 Lines 26-33 Another potential problem may be asymmetric position of the load (with more load on the stronger side), potentially making it difficult to lift the stronger leg when the patient is unable to carry sufficient load on her weaker side for sufficient time 706 Another potential problem may be the placement of excessive load on the hands, for example, as a result of weakness, pain and/or fear 708 Col 19 Lines 35-40 The data analysis (110) potentially provides the advantage of informing both the patient and/or her monitor of the extent to which she is balanced and/or the degree to which she needs to adjust her stance, gait and/or use of the walker in order to stabilize herself and/or increase her walking efficiency)
Regarding claim 6, Rabinowitz teaches wherein: the training scenario generator includes a gymnastic training scenario generator configured to generate a gymnastic training scenario that is the training scenario in which the user performs the foot-lifting gymnastic exercise in a standing state, (Fig. 5 Phase IIa: Standing on Stronger Leg. Col 28 Lines 36-41 Significant load on the patient's stronger side 502 and excessive load on the hands 504 may both be initially addressed by directing the patient to practice bringing her weaker leg forward while maintaining the symmetry attained in the previous stage while integrating patient feedback 506.  Fig. 6 Phase IIb: Standing on Weaker Leg. Col 28 Lines 65-67 and Col 29 Lines 1-3 Insufficient load on the weaker side 604 and overloading the hands 606 may both be initially addressed by the gradual practice of moving the load to the weaker side before lifting the stronger leg; setting an appropriate threshold and staying below the threshold while lifting the stronger leg (e.g., using the device of FIG. 3) 608) and the gymnastic training scenario generator is configured to correct the gymnastic training scenario based on the gymnastic posture.  (Col 19 Lines 35-40 The data analysis (110) potentially provides the advantage of informing both the patient and/or her monitor of the extent to which she is balanced and/or the degree to which she needs to adjust her stance, gait and/or use of the walker in order to stabilize herself and/or increase her walking efficiency)
Regarding claim 7, Rabinowitz teaches wherein the walking supporting part is further configured to correct the exercise load of the walking training robot based on the walking training scenario.  (Col 19 Lines 35-40 The data analysis (110) potentially provides the advantage of informing both the patient and/or her monitor of the extent to which she is balanced and/or the degree to which she needs to adjust her stance, gait and/or use of the walker in order to stabilize herself and/or increase her walking efficiency)
Regarding claim 9, Rabinowitz teaches wherein the walking training scenario includes at least one of a guidance through a walking route from a current location to a destination of the user while the user is walking and a foot-lifting instruction.  (Col 20 Lines 26-28 real time guidance in using the walker is provided by creating a visual display, optionally a walking path, on the ground for a patient to follow Col 44 Lines 14-16 exercises involving movement from a standing position to a sitting position and vice versa; and walking exercises along a specific path)
Regarding claim 19, Rabinowitz teaches wherein the instruction panel is configured to present an instruction to the user based on the training scenario through light in a surrounding environment.  (Col 26 Lines 34-36 the computerized processor transmits feedback to the patient via display screen 344 and/or to a third party monitoring the patient's walking. Col 26 Lines 60-61 detailed feedback, including a learning system and instruction in real time, are provided)
Regarding claim 20, Rabinowitz teaches wherein the instruction panel is configured to present information of the foot-lifting posture of the user.  (Col 26 Lines 63-67 personalized instructions to the user which change as parameter measurements change. For example, the instructions may state, “move your right foot forward,”)
Regarding Claim 23, Rabinowitz teaches further comprising a posture estimator configured to estimate a foot-lifting posture of the user based on the handle load detected by the detector; (Col 19 Lines 41-45 the feedback provided at 112 may include a feedback signal indicating a percentage which indicates a corresponding degree of conformity with the expected use of the walker according to at least one measured parameter, such as weight load borne by the handle grips. Fig. 5 Phase IIa: Standing on Stronger Leg. Col 28 Lines 36-41 Significant load on the patient's stronger side 502 and excessive load on the hands 504 may both be initially addressed by directing the patient to practice bringing her weaker leg forward while maintaining the symmetry attained in the previous stage while integrating patient feedback 506.  Fig. 6 Phase IIb: Standing on Weaker Leg.  Col 28 Lines 65-67 and Col 29 Lines 1-3 Insufficient load on the weaker side 604 and overloading the hands 606 may both be initially addressed by the gradual practice of moving the load to the weaker side before lifting the stronger leg; setting an appropriate threshold and staying below the threshold while lifting the stronger leg (e.g., using the device of FIG. 3) 608.)
wherein the training scenario generator is further configured to generate the training scenario informing the user to perform a foot-lifting exercise based on the foot-lifting posture. (Col 19 Lines 35-40 The data analysis (110) potentially provides the advantage of informing both the patient and/or her monitor of the extent to which she is balanced and/or the degree to which she needs to adjust her stance, gait and/or use of the walker in order to stabilize herself and/or increase her walking efficiency)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz (US 10733866 B2) in view of Hagita (JP 2007139710 A) in further view of Ebihara (JP 2009119014 A) in further view of Zhang (US 20180111272 A1)
Regarding claim 2, Rabinowitz does not expressly disclose, but Hagita discloses wherein the exercise load includes a movement speed and a movement direction of the walking training robot and wherein the walking supporting part is configured to calculate the exercise load as the movement direction and the movement speed ([0013] The position detection means includes, for example, a distributed tactile sensor provided on the body surface including the grip portion [0015] Therefore, by acquiring the tactile information from the tactile sensor, the position and posture of the user at that time can be estimated. The first speed adjusting means adjusts the moving speed in accordance with changes in the user's position and posture), 
In this way, the system of Hagita includes a walking assistance robot that moves together with a walking person. Like Rabinowitz, Hagita is concerned with walking assistance.
Therefore, from these teachings of Rabinowitz and Hagita, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hagita to the system of Rabinowitz since doing so would enhance the system by promoting health.
Rabinowitz does not expressly disclose, but Zhang discloses the movement speed being less than a walking speed of the user. ([0055] when a walking speed of the user is detected to be slower than a walking speed of the companion robot and a distance between the user and the companion robot is less than a predetermined distance, the companion robot can walk slower.)
In this way, the system of Zhang includes a companion robot and a method for controlling the companion robot. Like Rabinowitz, Zhang is concerned with a patients rehabilitation.
Therefore, from these teachings of Rabinowitz and Zhang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zhang to the system of Rabinowitz since doing so would enhance the system by the robot can be controlled to walk along the walking path according to the obtained walking direction and walking speed of the user.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz (US 10733866 B2) in view of Hagita (JP 2007139710 A) in further view of Ebihara (JP 2009119014 A) in further view of Razon (US 10376734 B1).
Regarding claim 4, Rabinowitz does not expressly disclose, but Razon discloses wherein: 
the walking training robot further comprises a walking state estimator configured to estimate a walking speed and a walking direction of the user, and the walking supporting part is further configured to calculate the exercise load of the walking training robot based at least in part on the walking speed and the walking direction of the user estimated by the walking state estimator.  (Col 23 Lines 52-55 In FIG. 20(b) (graph-2) the graph X-axis represents time and the graph Y-axis represents forward walking velocity (v) or speed of the user in the body support system as an output graphical display of the gait analysis system.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Rabinowitz with the teachings of Razon because it facilitates having a walker to assist people with walking and determine the walking velocity or speed of the user.
Claims 8, 10, 11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz (US 10733866 B2) in view of Hagita (JP 2007139710 A) in further view of Ebihara (JP 2009119014 A) in further view of Alwan (US 20070233403 A1).
Regarding claim 8, Rabinowitz teaches wherein: 4the gymnastic posture estimator is configured to estimate the gymnastic posture (Fig. 5 Phase IIa: Standing on Stronger Leg. Fig. 6 Phase IIb: Standing on Weaker Leg) 
Rabinowitz does not expressly disclose, but Alwan discloses based on an axial moment around an axis extending in a front-rear direction of the walking training robot, ([0041] A data acquisition system 116 then collects the (possibly filtered) data, which may include measurements over time of forces and moments with respect to any of the x, y, and z axes, and from either or both of the sensors 106 on the handles 108) and the gymnastic posture includes at least one of a foot-lifting amount, a time of lifting of a foot, and a fluctuation when the user is performing the foot-lifting gymnastic exercise.  (Fig. 3 element 314 gait characteristics. [0081] the determined foot contact attributes, perhaps in conjunction with determined time information, may be used to determine basic gait characteristics (314). Examples include pace/stride time/gait cycle, right and left single support phases, double support phases, and step count)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Rabinowitz with the teachings of Alwan because it facilitates having an axial moment around the y-axis of the walker when the user is standing on the stronger or weaker leg and gait characteristics.
Regarding Claim 10, Rabinowitz teaches the training scenario generator includes a gymnastic training scenario generating part generator configured to generate a gymnastic training scenario that is the training scenario in which the user performs the foot-lifting gymnastic exercise in a standing state, (Fig. 5 Phase IIa: Standing on Stronger Leg. Col 28 Lines 36-41 Significant load on the patient's stronger side 502 and excessive load on the hands 504 may both be initially addressed by directing the patient to practice bringing her weaker leg forward while maintaining the symmetry attained in the previous stage while integrating patient feedback 506.  Fig. 6 Phase IIb: Standing on Weaker Leg. Col 28 Lines 65-67 and Col 29 Lines 1-3 Insufficient load on the weaker side 604 and overloading the hands 606 may both be initially addressed by the gradual practice of moving the load to the weaker side before lifting the stronger leg; setting an appropriate threshold and staying below the threshold while lifting the stronger leg (e.g., using the device of FIG. 3) 608)
Rabinowitz does not expressly disclose, but Alwan discloses wherein the posture estimator includes a walking posture estimator configured to estimate a walking posture that is the foot-lifting posture when the user is walking, based on the handle load detected by the detector ([0039] the sensors 110 may thus be used to determine force components exerted on the handles 108, and/or on the walker 102 as a whole, by the user. [0070] FIGS. 4A and 4B illustrate graphs showing a correlation between sensor signal peaks and heel strike instances. In particular, FIG. 4A illustrates a graph of the moment MX signal 402 for a left foot of the user. [0074] FIG. 4B, in which a right moment MX signal 416 is compared against a reference signal 418, and illustrates peaks 420 and 422 corresponding to heel initial contacts.), and the gymnastic training scenario generator is configured to correct the gymnastic training scenario based on the walking posture. ([0088] By determining the various gait characteristics described above, including a stability measure, the instrumented walker 102 may be used to assist in clinical gait analysis (322). Remote monitoring of the user may be performed, in order, for example, to provide care at a distance for the user, including diagnosis or re-habilitation.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Rabinowitz with the teachings of Alwan because it facilitates having the sensor determine the heel strikes of the user when striding based on the forces exerted on the handles by the user and perform gait analysis for rehabilitation.   
Regarding Claim 11, Rabinowitz teaches wherein the training scenario generator includes a walking training scenario generator configured to correct the walking training scenario based on the walking posture (Fig. 7 Walking. Col 29 Lines 26-33 Another potential problem may be asymmetric position of the load (with more load on the stronger side), potentially making it difficult to lift the stronger leg when the patient is unable to carry sufficient load on her weaker side for sufficient time 706 Another potential problem may be the placement of excessive load on the hands, for example, as a result of weakness, pain and/or fear 708 Col 19 Lines 35-40 The data analysis (110) potentially provides the advantage of informing both the patient and/or her monitor of the extent to which she is balanced and/or the degree to which she needs to adjust her stance, gait and/or use of the walker in order to stabilize herself and/or increase her walking efficiency)
Regarding Claim 13, Rabinowitz does not expressly disclose, but Alwan discloses wherein the walking posture estimator is configured to estimate the walking posture based on an axial moment around an axis extending in a front-rear direction of the walking training robot, ([0041] A data acquisition system 116 then collects the (possibly filtered) data, which may include measurements over time of forces and moments with respect to any of the x, y, and z axes, and from either or both of the sensors 106 on the handles 108) and the walking posture includes at least one of a foot-lifting amount, a time of lifting of a foot, a fluctuation, a stride, a walking speed, and a walking pitch when the user is walking.  (Fig. 3 element 314 gait characteristics. [0081] the determined foot contact attributes, perhaps in conjunction with determined time information, may be used to determine basic gait characteristics (314). Examples include pace/stride time/gait cycle, right and left single support phases, double support phases, and step count)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Rabinowitz with the teachings of Alwan because it facilitates having an axial moment around the y-axis of the walker and gait characteristics.
 Regarding Claim 14, Rabinowitz teaches wherein the gymnastic training scenario includes at least one of a foot-lifting amount and the number of times of foot lifting when the user performs a foot-lifting gymnastic exercise.  (Col 28 Lines 38-39 the patient to practice bringing her weaker leg forward while maintaining the symmetry Col 28 Lines 67 and Col 29 Lines 1 moving the load to the weaker side before lifting the stronger leg)
Regarding Claim 15, Rabinowitz teaches wherein the posture estimator includes:
a gymnastic posture estimator configured to estimate a gymnastic93 posture that is the foot-lifting posture when the user is performing a foot-lifting gymnastic exercise in a standing state, based on the handle load detected by the detector, and (Col 19 Lines 41-45 the feedback provided at 112 may include a feedback signal indicating a percentage which indicates a corresponding degree of conformity with the expected use of the walker according to at least one measured parameter, such as weight load borne by the handle grips. Fig. 5 Phase IIa: Standing on Stronger Leg. Col 28 Lines 36-41 Significant load on the patient's stronger side 502 and excessive load on the hands 504 may both be initially addressed by directing the patient to practice bringing her weaker leg forward while maintaining the symmetry attained in the previous stage while integrating patient feedback 506.  Fig. 6 Phase IIb: Standing on Weaker Leg.  Col 28 Lines 65-67 and Col 29 Lines 1-3 Insufficient load on the weaker side 604 and overloading the hands 606 may both be initially addressed by the gradual practice of moving the load to the weaker side before lifting the stronger leg; setting an appropriate threshold and staying below the threshold while lifting the stronger leg (e.g., using the device of FIG. 3) 608.)  
the training scenario generator includes a walking training scenario generator configured to correct the walking training scenario based on the gymnastic posture and the walking posture (Fig. 7 Walking. Col 29 Lines 26-33 Another potential problem may be asymmetric position of the load (with more load on the stronger side), potentially making it difficult to lift the stronger leg when the patient is unable to carry sufficient load on her weaker side for sufficient time 706 Another potential problem may be the placement of excessive load on the hands, for example, as a result of weakness, pain and/or fear 708 Col 19 Lines 35-40 The data analysis (110) potentially provides the advantage of informing both the patient and/or her monitor of the extent to which she is balanced and/or the degree to which she needs to adjust her stance, gait and/or use of the walker in order to stabilize herself and/or increase her walking efficiency)
Rabinowitz does not expressly disclose, but Alwan discloses a walking posture estimator configured to estimate a walking posture that is the foot-lifting posture when the user is walking, based on the handle load detected by the detector, ([0039] the sensors 110 may thus be used to determine force components exerted on the handles 108, and/or on the walker 102 as a whole, by the user. [0070] FIGS. 4A and 4B illustrate graphs showing a correlation between sensor signal peaks and heel strike instances. In particular, FIG. 4A illustrates a graph of the moment MX signal 402 for a left foot of the user. [0074] FIG. 4B, in which a right moment MX signal 416 is compared against a reference signal 418, and illustrates peaks 420 and 422 corresponding to heel initial contacts) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Rabinowitz with the teachings of Alwan because it facilitates having a sensor determine the stance or heel strikes of the user when striding and perform gait analysis for rehabilitation or adjustment.
Regarding Claim 16, Rabinowitz teaches wherein the posture estimator includes a gymnastic posture estimator configured to estimate a gymnastic posture that is the foot-lifting posture when the user is performing a foot-lifting gymnastic exercise in a standing state, based on the handle load detected by the detector, (Col 19 Lines 41-45 the feedback provided at 112 may include a feedback signal indicating a percentage which indicates a corresponding degree of conformity with the expected use of the walker according to at least one measured parameter, such as weight load borne by the handle grips. Fig. 5 Phase IIa: Standing on Stronger Leg. Col 28 Lines 36-41 Significant load on the patient's stronger side 502 and excessive load on the hands 504 may both be initially addressed by directing the patient to practice bringing her weaker leg forward while maintaining the symmetry attained in the previous stage while integrating patient feedback 506. Fig. 6 Phase IIb: Standing on Weaker Leg.  Col 28 Lines 65-67 and Col 29 Lines 1-3 Insufficient load on the weaker side 604 and overloading the hands 606 may both be initially addressed by the gradual practice of moving the load to the weaker side before lifting the stronger leg; setting an appropriate threshold and staying below the threshold while lifting the stronger leg (e.g., using the device of FIG. 3) 608.) wherein the training scenario generator includes a gymnastic training scenario generator configured to generate a gymnastic training scenario that is the training scenario in which theAoyama Pef. 578989 user performs the foot-lifting gymnastic exercise in a standing state, (Fig. 5 Phase IIa: Standing on Stronger Leg. Col 28 Lines 36-41 Significant load on the patient's stronger side 502 and excessive load on the hands 504 may both be initially addressed by directing the patient to practice bringing her weaker leg forward while maintaining the symmetry attained in the previous stage while integrating patient feedback 506.  Fig. 6 Phase IIb: Standing on Weaker Leg. Col 28 Lines 65-67 and Col 29 Lines 1-3 Insufficient load on the weaker side 604 and overloading the hands 606 may both be initially addressed by the gradual practice of moving the load to the weaker side before lifting the stronger leg; setting an appropriate threshold and staying below the threshold while lifting the stronger leg (e.g., using the device of FIG. 3) 608) and the gymnastic training scenario generator is configured to correct the gymnastic training scenario based on the gymnastic posture and the walking posture. (Col 19 Lines 35-40 The data analysis (110) potentially provides the advantage of informing both the patient and/or her monitor of the extent to which she is balanced and/or the degree to which she needs to adjust her stance, gait and/or use of the walker in order to stabilize herself and/or increase her walking efficiency)
Rabinowitz does not expressly disclose, but Alwan discloses and a walking posture estimator configured to estimate a walking posture that is the foot-lifting posture when the user is walking, based on the handle load detected by the detector, ([0039] the sensors 110 may thus be used to determine force components exerted on the handles 108, and/or on the walker 102 as a whole, by the user. [0070] FIGS. 4A and 4B illustrate graphs showing a correlation between sensor signal peaks and heel strike instances. In particular, FIG. 4A illustrates a graph of the moment MX signal 402 for a left foot of the user. [0074] FIG. 4B, in which a right moment MX signal 416 is compared against a reference signal 418, and illustrates peaks 420 and 422 corresponding to heel initial contacts) and wherein the gymnastic training scenario generator configured to correct the gymnastic training scenario based on the gymnastic posture and the walking posture. ([0088] By determining the various gait characteristics described above, including a stability measure, the instrumented walker 102 may be used to assist in clinical gait analysis (322). Remote monitoring of the user may be performed, in order, for example, to provide care at a distance for the user, including diagnosis or re-habilitation.) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Rabinowitz with the teachings of Alwan because it facilitates having a sensor determine the stance or heel strikes of the user when striding and perform gait analysis for rehabilitation or adjustment.
Regarding Claim 17, Rabinowitz teaches further comprising a determining part configured to determine a complexity of a walking route that the user has walked, (Col 29 Lines 65-67 and Col 30 Line 1 Difficulties in maintaining the quality of walking over an extended period of time 804 may be addressed, at 806, by assisting the patient to maintain targets of the total loading and the symmetry for an extended time;) the training scenario generator configured to correct the training scenario based on the complexity of the walking route. (Col 12 Lines 39-41 feedback is in the form of a summary to a therapist of, for example, recent activity, compliance and/or difficulty.)
Rabinowitz does not expressly disclose, but Alwan discloses based on a rotation amount and a rotation direction of the rotating body, ([0045] sensors 128 are illustrated in conjunction with the wheels 106, and may include, for example, velocity and/or distance sensors. [0046] the gait analysis system 124 may use the sensor data (including data from the sensors 110 and the sensors 128) to determine an average or instantaneous velocity of the user, as well as a step length and/or stride length of the user.) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Rabinowitz with the teachings of Alwan because it facilitates having a user walking on a route and determining the difficulty based on the velocity sensors in conjunction with the wheels.
Regarding Claim 18, Rabinowitz teaches wherein the determining part is further configured to determine a left-right imbalance of foot lifting of the user based on the handle load detected by the detector, (Col 29 Lines 26-30 Another potential problem may be asymmetric position of the load (with more load on the stronger side), potentially making it difficult to lift the stronger leg when the patient is unable to carry sufficient load on her weaker side for sufficient time 706.) and wherein the training scenario generator configured to correct the training scenario based on the left-right imbalance of foot lifting. (Col 29 Lines 45-50 Excessive load on the hands 708 may be addressed, at 718, by setting a total load threshold and configuring the system to send a feedback signal to the patient and/or her monitor when that total load threshold is reached to alert the patient and/or her monitor to the need to reduce the load on the hands.)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz (US 10733866 B2) in view of Hagita (JP 2007139710 A) in further view of Ebihara (JP 2009119014 A)  in further view of Alwan (US 20070233403 A1) in further view of Hsu (US 20150209204 A1).
Regarding Claim 12, Rabinowitz does not expressly disclose, but Hsu discloses wherein the walking supporting part is further configured to correct a movement speed and a movement direction of the walking training robot based on the walking training scenario.  ([0008] The pressure-sensing element of the sensing grip is used for sensing the force of the user's hands and the position of the user's hands on the sensing grip, so that the control device can immediately and correspondingly turn on/off the intelligent walker or change the movement speed and movement direction of the intelligent walker according to the received sensing signal transmitted by the pressure-sensing element.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Rabinowitz with the teachings of Hsu because it facilitates having a control device change the speed and direction of the walker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664